Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101273220 B1, machine translation attached) in view of Sawada (Pub. No.: US 2017/0215240 A1).


Regarding claim 1, Lee teaches a light emitting diode (LED) driving apparatus (FIG. 1), comprising: an LED driving circuit (FIG. 1, ripple canceling DC-DC converter 2); a power supply unit (FIG. 1, 1 SMPS) configured to supply a driving voltage to the LED driving circuit (FIG. 1); a voltage ripple controller (FIG. 2, 10 and R2, and paragraph [0033], “A resistor (R2) clamping the power supply such that the ripple component of the power smoothed in the capacitor C3 is removed”) located between the LED driving circuit and the power supply unit (FIG. 1).
Lee does not disclose a switching unit configured to control a voltage to be supplied to the LED driving circuit by turning on or off the voltage ripple controller according to a duty ratio of a pulse width modulation (PWM) dimming signal.

Sawada teaches a switching unit (FIG. 17, A92) configured to control a voltage to be supplied to the LED driving circuit by turning on or off the voltage ripple controller according to a duty ratio of a pulse width modulation (PWM) dimming signal (paragraph [0190] “e microcomputer A113 performs duty control of the first PMW signal S21 according to the dimming signal S20. In this way, with the structure in which the microcomputer A113 is used for generating the first PWM signal S21 corresponding to the dimming signal S20 and the first dimming voltage V111 is the obtained by smoothing the first PWM signal S21”).



Regarding claim 2, Lee as modified above further teaches the switching unit is further configured to: based on the duty ratio of the PWM dimming signal being less than a predetermined threshold value (Sawada , claim 11 and paragraph [0205], “maintaining the DC dimming ratio at the minimum value (e.g. 10%) in a second duty range X12 in which the target luminance of the LED load A5 is lower than the threshold luminance”), control an internal voltage of the voltage ripple controller to be supplied to the LED driving circuit by turning off the voltage ripple controller, and based on the duty ratio of the PWM dimming signal being greater than or equal to the predetermined threshold value (Sawada , claim 11 and paragraph [0205], “maintaining the burst dimming ratio at the maximum value (100%) in a first duty range X11 in which a target luminance of the LED load A5 is higher than the threshold luminance”), control the driving voltage to be supplied to the LED driving circuit by turning on the voltage ripple controller (Sawada , paragraph [0189], “the DC dimming portion A111 of this structural example generates the first dimming voltage V111 whose DC value changes according to the first PWM signal S21. Note that the DC value of the output current Io changes according to the DC value of the first dimming voltage V111. Accordingly, by changing 

Regarding claim 7, Lee as modified above further teaches the LED driving circuit comprises a plurality of LED driving circuits (Lee, FIG. 1, L1-Ln), and wherein the switching unit is further configured to turn on or off the voltage ripple controller according to an average value of the duty ratio of the PWM dimming signal supplied to each of the plurality of LED driving circuits (Sawada, paragraph [00198], “a temporal average of the output current Io changes according to an on duty of the second dimming voltage V112. Accordingly, by changing and controlling the on duty of the second dimming voltage V112, the burst dimming of the LED load A5 can be performed” and FIG. 21 and paragraph [0203]).

Regarding claim 8, Lee as modified above further teaches the switching unit is further configured to turn on or off the voltage ripple controller based on a high signal period interval of the PWM dimming signal (Sawada , FIG. 18, S21, paragraph [0186], “The transistor N21 is turned on when the first PWM signal S21 is at the high level, and is turned off when the first PWM signal S21 is at the low level. When the transistor N21 is turned off” and paragraph [0190], “the first PMW signal S21 according to the dimming signal S20. In this way, with the structure in which the microcomputer A113 is used for generating the first PWM signal S21 corresponding to the dimming signal S20 and the first dimming voltage V111 is the obtained by smoothing the first PWM signal S21”).

Regarding claim 9, Lee teaches control method of a light emitting diode (LED) driving apparatus (FIG. 1), comprising: an LED driving circuit (FIG. 1, ripple canceling DC-DC converter 2); a power supply unit (FIG. 1, 1 SMPS) configured to supply a driving voltage to the LED driving circuit (FIG. 1); a voltage ripple controller (FIG. 2, 10 and R2, and paragraph [0033], “A resistor (R2) clamping the power supply such that the ripple component of the power smoothed in the capacitor C3 is removed”) located between the LED driving circuit and the power supply unit (FIG. 1).

Lee does not disclose identifying a duty ratio of a pulse width modulation (PWM) dimming signal; and controlling a voltage to be supplied to the LED driving circuit by turning on or off the voltage ripple controller according to the identification result.

Sawada teaches identifying a duty ratio of a pulse width modulation (PWM) dimming signal (FIG. 18, A11X and paragraph [0185]) and controlling a voltage (FIG. 18, V111) to be supplied to the LED driving circuit by turning on or off the voltage ripple controller according to the identification result (paragraph [0190] “microcomputer A113 performs duty control of the first PMW signal S21 according to the dimming signal S20. In this way, with the structure in which the microcomputer A113 is used for generating the first PWM signal S21 corresponding to the dimming signal S20 and the first dimming voltage V111 is the obtained by smoothing the first PWM signal S21”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Sawada to 

Regarding claim 10, Lee as modified above further teaches the controlling the voltage comprises: based on the duty ratio of the PWM dimming signal being less than a predetermined threshold value, controlling an internal voltage of the voltage ripple controller to be supplied to the LED driving circuit by turning off the voltage ripple controller (Sawada, claim 11 and paragraph [0205], “maintaining the DC dimming ratio at the minimum value (e.g. 10%) in a second duty range X12 in which the target luminance of the LED load A5 is lower than the threshold luminance”); and based on the duty ratio of the PWM dimming signal being greater than or equal to the predetermined threshold value, controlling the driving voltage to be supplied to the LED driving circuit by turning on the voltage ripple controller (Sawada , claim 11 and paragraph [0205], “maintaining the burst dimming ratio at the maximum value (100%) in a first duty range X11 in which a target luminance of the LED load A5 is higher than the threshold luminance”).

Regarding claim 15, Lee as modified above further teaches the controlling the voltage comprises turning on or off the voltage ripple controller based on a high signal period interval of the PWM dimming signal (Sawada , FIG. 18, S21, paragraph [0186], “The transistor N21 is turned on when the first PWM signal S21 is at the high level, and is turned off when the first PWM signal S21 is at the low level. When the transistor N21 .

Allowable Subject Matter
Claims 3-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3, prior art whether stand alone or in combination do not teach the limitation “a second constant voltage element, .. control the voltage of the first constant voltage element to be supplied to the LED driving circuit by turning off the second constant voltage element through the switch, based on the duty ratio of the PWM dimming signal being greater than or equal to the predetermined value, control the driving voltage to be supplied to the LED driving circuit by turning on the second constant voltage element through the switch”. Limitations of claim 3 as a whole are not taught by prior art therefore claim 3 is objected to as being dependent upon a rejected base claim.



Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “a second constant voltage element, wherein the controlling the interval voltage of the voltage ripple controller to be supplied to the LED driving circuit comprises, based on the duty ratio of the PWM dimming signal being less than the predetermined threshold value, controlling the voltage of the first constant voltage element to be supplied to the LED driving circuit by turning off the second constant voltage element through a switch included in the LED driving apparatus, wherein the controlling the driving voltage to be supplied to the LED driving circuit comprises, based on the duty ratio of the PWM dimming signal being greater than or equal to the predetermined value, controlling the driving voltage to be supplied to the LED driving circuit by turning on the second constant voltage element through the switch, wherein the switch is connected to one end and other end of the second constant voltage element”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Claims 12-14 depend on claim 11, therefore, are also objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831